Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: query A (see paragraph [00060]).
The drawings are objected to because descriptions of elements in FIG. 3 are not exactly as recited in the Specification given the use of quotation marks. For example, paragraph [00073] describes “Store most promising partitioning” yet this quotation is not exactly depicted. Similarly, “Move cutting boundary” is recited in paragraph [0074], “Maximum boundary shift reached” in paragraph [00076], yet these particular quotations are also not depicted. See, also, the objections to the Specification below, such amendments may better clarify this subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: 
Perhaps paragraph [00073] can be amended from describing (compare “Store most promising partitioning”) to that which is accurately depicted in FIG. 3. Also, (see “Move cutting boundary” in FIG. 3) in paragraph [00074], “Maximum boundary shift reached” in paragraph [00076], should be amended to accurately describe what is actually depicted.
In paragraph [00076], perhaps “18” can be deleted from line 8 so as not to cause confusion with reference character 18 designating a different part (boundary) and the purely computation number of logic blocks depicted.
In paragraph [00078], “22” in line 5 must be amended to --26-- to correspond to 2D-filtered logic blocks as depicted in FIG. 5.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. S.R. Gopalan [“Timing-Aware Automatic Floorplanning of Partially Reconfigurable Designs for Accelerating FPGA Productivity”] disclose swapping modules into and out of reconfigurable regions, including resource estimation, by white space occupation and neighbor displacement (see, for example, section 3.2); however, although Gopolan discloses a resources requirement vector (see, for example, Chapter 4), it does not appear that the reference describes meeting the need with the logic block resources of a corresponding type available in the first partition, and selecting and transferring at least one logic block of the corresponding type from the further partition or at least one of the further .
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art of record discloses the subject matter identified above, the prior art of record does not disclose, teach, or render obvious a method for planning the design of partitions for a programmable gate array comprising different types of logic blocks of a predetermined position, and a plurality of program routines comprising at least one first program routine and at least one further program routine, the method comprising: providing a mapping of a first partition of the programmable gate array with the first program routine and at least one further partition of the programmable gate array with the at least one further program routine, the first and at least one further partitions being separated from each other by a current partition boundary; determining a need of the first program routine for the individual types of logic blocks; meeting the need with the logic block resources of a corresponding type available in the first partition; and selecting and transferring at least one logic block of the corresponding type from the further partition or at least one of the further partitions to the first partition by changing a course of the partition boundary between these partitions if the need of the first program routine for logic blocks of this type exceeds the corresponding resources of the first partition such that the partition boundary is sinuous in at least one section before and/or after changing its course.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851